DENIED and Opinion Filed August 26, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00847-CV

                         IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is relator David Barnes’s Emergency Petition for Writ of

Mandamus asking us to compel the trial court to vacate its August 24, 2022 Order

for Deposit of Additional Fees. Also before the Court is relator’s (1) Emergency

Motion for Temporary Relief Pending Action on Emergency Petition for Writ of

Mandamus and (2) Motion to Seal Court Records.

      As the party seeking relief, relator bears the burden to provide the Court with

a sufficient record to establish his right to relief. Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding). A relator establishes his right to relief by

showing that the trial court clearly abused its discretion and that the relator lacks an

appellate remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator must provide this Court with a certified or sworn

copy of every document that is material to establishing his right to mandamus relief

and that was filed in the underlying proceeding. See TEX. R. APP. P. 52.3(k)(1)(A),

52.7(a)(1); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig.

proceeding).

      Although relator included a “certification” in his petition and in both volumes

of his record, the record is not properly authenticated as required by the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 52.3(k), 52.7(a)(1). Documents included

in relator’s record and appendix are not certified by a trial court clerk or adequately

sworn copies. See Butler, 270 S.W.3d at 759; see also Bonney v. U.S. Bank Nat’l

Ass’n, No. 05-15-01057-CV, 2016 WL 3902607, at *3 (Tex. App.—Dallas, July 14,

2016, no pet.) (mem. op.).

      Even if these deficiencies did not exist, we conclude that relator has failed to

demonstrate his entitlement to mandamus relief. See TEX. R. APP. P. 52.8(a).

      Accordingly, we deny the petition for writ of mandamus. We also deny

relator’s Emergency Motion for Temporary Relief Pending Action on Emergency

Petition for Writ of Mandamus as moot.




                                         –2–
        We grant relator’s Motion to Seal Court Records and direct the Clerk of the

Court to place relator’s August 26, 2022 petition for writ of mandamus, the

accompanying mandamus record, and all documents filed in this proceeding under

seal.



                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE



220847F.P05




                                        –3–